Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant left her employment as a service coordinator for a daycare agency without good cause because her school schedule interfered with her work hours. It is well settled that leaving employment in order to attend school does not constitute good cause for leaving employment (see Matter of Sherman [Commissioner of Labor], 285 AD2d 788 [2001]; Matter of Jing Ying Zeng [Commissioner of Labor], 268 AD2d 747 [2000]). Claimant’s contention that she also quit due to a reduction in her salary, as well as any inconsistencies as to the reasons her salary was reduced, presented a credibility issue for the Board to resolve (see Matter of Cuttitto [Commissioner of Labor], 303 AD2d 814 [2003]; Matter of Cranston [Commissioner of Labor], 294 AD2d 694 [2002]).
*778Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.